ORDER
The Disciplinary Review Board on July 21, 1998, having filed with the Court its decision concluding that JEFFREY P. CILLO of UNION, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a period of one year for violating RPC 3.3(a)(1) and (2) (false statement of material fact and failure to disclose a material fact to a tribunal), RPC 3.5(b) (ex parte communication with a judge), RPC 8.4(d) (conduct prejudicial to the administration of justice), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JEFFREY P. CILLO is hereby suspended from the practice of law for a period of one year, and until further Order of the Court, effective October 7, 1998; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law dining the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.